Case 1:16-bk-11849         Doc 85     Filed 03/26/21 Entered 03/26/21 14:00:12                 Desc Main
                                      Document Page 1 of 3


                               UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION DIVISION


IN RE:                                                       CASE NO. 16-11849
                                                             CHAPTER 13
ROBERT D. WRIGHT (DECEASED)
CHRISTINE WRIGHT                                             JUDGE BETH A. BUCHANAN

         DEBTORS                                             NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, Margaret A. Burks
files this Notice of Final Cure Payment. The amount required to cure the default in the claim listed
below has been paid in full.

Name of Creditor: US BANK TRUST NA % BSI FINANCIAL SERVICES INC



Final Cure Amount

Court   Account                                  Claim               Claim               Amount
Claim # Number                                   Asserted            Allowed             Paid

   7      0994                                   $10,798.55          $10,798.55          $10,798.55

Total Amount Paid by Trustee                                                             $10,798.55


Monthly Ongoing Mortgage Payment

Mortgage is Paid:

 X Through the Chapter 13 Conduit                           Direct by the Debtors



Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtors, Debtors' Counsel and the
Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtors
have paid in full the amount required to cure the default on the claim; and 2) whether the Debtors are
otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.

See attached Memorandum detailing post-petition payments if case is a Conduit.
Case 1:16-bk-11849         Doc 85     Filed 03/26/21 Entered 03/26/21 14:00:12                Desc Main
                                      Document Page 2 of 3


                                                                                     CASE NO. 16-11849


                                     CERTIFICATE OF SERVICE

    I hereby certify that a copy of the foregoing Notice of Final Cure Payment was served electronically
on the date of filing through the court’s ECF System on all ECF participants registered in this case at the
email address registered with the court and

    by first class mail on March 26, 2021 addressed to:

ROBERT D. WRIGHT (DECEASED), CHRISTINE WRIGHT, 4132 FLORAL AVE., CINCINNATI,
OH 45212


US BANK TRUST NATIONAL ASSOCIATION AS TRUSTE, C/O BSI FINANCIAL SERVICES, 1425
GREENWAY DRIVE, STE 400, IRVING, TX 75038


                                                           /s/ MARGARET A BURKS, TRUSTEE
                                                               MARGARET A BURKS, TRUSTEE
                                                               CHAPTER 13 TRUSTEE
                                                               600 VINE, SUITE 2200
                                                               CINCINNATI, OH 45202
Case 1:16-bk-11849        Doc 85     Filed 03/26/21 Entered 03/26/21 14:00:12                Desc Main
                                     Document Page 3 of 3


     CHAPTER 13 TRUSTEE'S MEMORANDUM REGARDING NOTICE OF FINAL CURE

    In addition to paying the pre-petition mortgage arrearage claim(s) totaling $10,798.55 to U.S. Bank
Trust NA, the Trustee also paid post-petition payments as follows:


     $1,006.89 for the months of JUNE 2016-AUGUST 2017 subtotaling $15,103.35;


     $940.67 for the months of SEPTEMBER 2017 - AUGUST 2018 subtotaling $11,288.04;


     $950.52 for the months of SEPTEMBER 2018 - JULY 2019 subtotaling $10,455.72;


     $989.16 for the months of AUGUST 2019 - JULY 2020 subtotaling $11,869.92;


     $997.40 for the months of AUGUST 2020 - MARCH 2021 subtotaling $7,979.20.

   Debtor(s) must resume the regular mortgage payment beginning with the April 2021 mortgage
payment.
